Citation Nr: 0831052	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the discontinuance of nonservice-connected pension 
benefits from March 1, 2003, due to incarceration was proper.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1976 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In his substantive appeal, the veteran argued that although 
he has been incarcerated since March 2003 he was not 
convicted until March 2005.  

If any individual to whom pension is being paid by VA is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction.  38 C.F.R. § 3.666. 

A past attempt to obtain the information about the dates of 
incarceration and of conviction has failed.  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency to 
include records from State or local governments. Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159.

As the dates of incarceration and conviction are not of 
record, further evidentiary development is needed.  

Under the duty to assist, 38 C.F.R. § 3.159, the case is 
REMANDED for the following action:

1. Request the dates of the veteran's 
current incarceration and conviction from 
the Territorial Correctional Facility in 
Canon City, CO.  In making the request, 
provide the institution with the veteran's 
prison number, #57279. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




